Order denying temporary injunction reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of restraining defendants from negotiating, transferring or enforcing payment of the two promissory notes, and restraining defendants from selling or otherwise disposing of the eleven shares of stock of the Tarrytown National Bank and Trust Company. We are of opinion that a sufficient case was made out to require the relief herein indicated. Lazansky, P. J., Kapper, Seeger, Carswell and Scudder, JJ., concur.